TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                 NO. 03-17-00360-CV



                            George Allibone M.D., Appellant

                                           v.

 Mari Robinson J.D., in her Official Capacity as Executive Director of the Texas Medical
Board; Juanita Garner, Investigator of the Texas Medical Board; Michael Arambula M.D.,
        Pharm. D., in his Official Capacity as member of the Texas Medical Board;
    Julie K. Attebury, in her Official Capacity as member of the Texas Medical Board;
     David Baucom, in his Official Capacity as member of the Texas Medical Board;
      Frank Denton, in his Official Capacity as member of the Texas Medical Board;
   John Ellis Jr., J.D., in his Official Capacity as member of the Texas Medical Board;
   Carlos L. Gallardo, in his Official Capacity as member of the Texas Medical Board;
 Manuel Guajardo M.D., in his Official Capacity as member of the Texas Medical Board;
    John Guerra D.O., in his Official Capacity as member of the Texas Medical Board;
   Scott Holiday D.O., in his Official Capacity as member of the Texas Medical Board;
Margaret McNeese M.D., in her Official Capacity as member of the Texas Medical Board;
   Allan Shulkin M.D., in his Official Capacity as member of the Texas Medical Board;
Robert D. Simonson D.O., in his Official Capacity as member of the Texas Medical Board;
 Wayne M. Snoots M.D., in his Official Capacity as member of the Texas Medical Board;
    Karl Swann M.D., in his Official Capacity as member of the Texas Medical Board;
Paulette Barker Southard, in her Official Capacity as member of the Texas Medical Board;
Surendra K. Varma M.D., in his Official Capacity as member of the Texas Medical Board;
   Stanley Wang M.D., in his Official Capacity as member of the Texas Medical Board;
 Timothy Webb J.D., in his Official Capacity as member of the Texas Medical Board; and
  George Willeford III, in his Official Capacity as member of the Texas Medical Board,
                                           Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-16-002970, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                                      ORDER

PER CURIAM
               On June 29, 2017, we remanded the case to the trial court and directed the trial court

on an expedited basis to determine the type and amount of security necessary to preserve the status

quo during the pendency of this appeal and to enter an appropriate order pertaining to the security

that appellant George Allibone M.D. must post. See Tex. R. App. P. 24.4(d) (authorizing appellate

court to remand to trial court for taking of evidence). We further directed the trial court on an

expedited basis to file a clerk’s record with its order pertaining to the security that must be posted.

               The trial court has provided this Court with a copy of its order pertaining to the

security that Allibone must post. Thus, we reinstate this case and lift our stay of the enforcement of

the trial court’s May 15 order and judgment. See Tex. R. App. P. 24.4(c) (authorizing appellant

court to issue temporary orders necessary to preserve parties’ rights). We further designate this case

accelerated and expedited because of the public interest involved and set deadlines going forward

as follows:


        •      The clerk’s record is due on or before ten days after the date of this order.

        •      Appellant’s brief is due on or before twenty days after the date the clerk’s
               record is filed.

        •      Appellees’ brief is due on or before twenty days after the date appellant’s
               brief is filed.

        •      Appellant’s reply brief is due on or before twenty days after the date
               appellees’ brief is filed.


No extensions of time will be granted. See Tex. R. App. P. 2 (allowing appellate court to suspend

rules to expedite decision), 38.6(d) (authorizing shortening of time for filing briefs in interest

of justice).

                                                  2
              It is ordered on August 2, 2017.



Before Chief Justice Rose, Justices Goodwin and Field




                                                 3